PER CURIAM.
Appellant’s bill involved a controversy over which .,the District Court would have no jurisdiction unless there was the requisite diversity of citizenship. Appellees Quincy and Q. & C. Company moved to dismiss the bill, “upon the ground that it involves a controversy between citizens of the same state.” The motion was sustained, and the decree which is brought here for review “dismissed the bill for want of jurisdiction.”
Whether the facts set forth in the bill presented a case which under the Constitution and statutes of the United States was cognizable in a federal court is a question that has been elaborately discussed by counsel ; but we are precluded from answering, because exclusive appellate jurisdiction of that question is in the Supreme Court. Raton Water Works v. Raton, 249 U. S. 552, 39 Sup. Ct. 384, 63 L. Ed. 768 (May 5, 1919); Blumenstock v. Curtis Publishing Co., 258 Fed. 927,-C. C. A.-(decided at the present session of this court).
On our own motion, the appeal is dismissed for want of appellate jurisdiction.